PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/372,075
Filing Date: 7 Dec 2016
Appellant(s): Nanohmics, Inc.



__________________
George L. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-13, 15-18, 22-23, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (A matched-profile method for simple and robust vapor recognition in electronic nose (E-nose) system).
Regarding claim 1, Yang discloses a method of determining the presence of a selected gas species analyte in a test gas sample, the method comprising:
Exposing a plurality of gas sensors to the test gas sample wherein the plurality of gas sensors are the same type of gas sensor and comprise either (1) a sensor derivatized with a first type of diffusion matrix and a sensor derivatized with a second type of diffusion matrix or (2) a sensor derivatized with the first type of diffusion matrix and a sensor lacking a diffusion matrix, wherein the first type of diffusion matrix and the second type of diffusion matrix each comprise one or more than one of molecules, molecular compounds, and ionic compounds, selected to interact non-specifically with the selected gas species analyte during diffusion of the selected gas species analyte through the diffusion matrix and to and from the plurality of gas sensors (Fig. 1, see: gas sensor array chip comprising 16 separate sensors, each comprising its own CB polymer composite; Table 1, see: 16 different CB polymer composites used in the sensor array; pg. 261-265/2. Sensor array and measurement of the vapor response, see: measurement of eight different vapors);
Stopping exposure of the plurality of gas sensors to the test gas sample (pg. 261-265/2. Sensor array and measurement of the vapor response, see: flow control unit allows the vapors to flow for 60 s);
Determining a test sample sensor response profile of each of the plurality of gas sensors during diffusion of gas species in the test gas sample to and from each sensor, from a selected time prior to initiating sensor exposure to the test gas sample to a selected time after stopping sensor exposure to the test gas sample (Fig. 2, see: time-responses of 16-channel sensor array);
Comparing the determined test sample sensor response profiles (pg. 265-267/3. Multi-channel profiles; Fig. 3-6);
Comparing each determined test sample sensor response profile with a corresponding control sample sensor response profile, each of the corresponding control sample sensor response profiles being determined with a control gas sample comprising the selected gas species analyte and with the same sensor or with a sensor of the same type and having the same derivatization state as the determined test sample sensor response profile with which it is compared (pg. 267-268/4. Pattern matching; Fig. 7); and
Determining the presence of the selected gas species analyte in the test gas sample based on at least one of differences and similarities observed between one or more of (i) the compared test sample sensor response profiles and (ii) the compared each test sample sensor response profile and corresponding control sample sensor response profile (pg. 268-270/5. Results and discussion; Table 2-3, Fig. 8-9).
Regarding claim 3, Yang further discloses each of the corresponding control sample sensor response profiles were determined with a control gas sample comprising a plurality of selected different gas species analytes (Table 2, see: eight vapor species).
Regarding claim 4, Yang further discloses the corresponding control sample sensor response profiles are stored in a database (Fig. 4, Table 2).
Regarding claim 5, Yang further discloses comparing the determined test sample sensor response profiles and comparing each determined test sample sensor response profile with the corresponding control sample sensor response profile comprise using one or more than one of read-out integrated circuits and data analysis deconvolution algorithms (pg. 267-268/4. Pattern matching, see: pattern matching algorithm).
Regarding claim 9, Yang further discloses comparing the determined test sample sensor response profiles and comparing each determined test sample sensor response profile with the corresponding control sample sensor response profile comprise performing a ratiometric comparison (pg. 267-268/4. Pattern matching, see: Correlation coefficient).
Regarding claim 11, Yang further discloses the corresponding control sample sensor response profiles are determined before the test sample sensor response profiles (pg. 267-268/4. Pattern matching; Fig. 7).
Regarding claim 12, Yang further discloses one or both of the first type of diffusion matrix and the second type of diffusion matrix comprise biomolecules selected to interact non-specifically with the selected gas species analyte during Page 4 of 24diffusion of the selected gas species analyte through the one or both of the first type of diffusion matrix and the second type of diffusion matrix and to and from the plurality of gas sensors (Table 1).
Regarding claim 13, Yang further discloses the biomolecules are coupled to a porous support matrix (Table 1).
Regarding claim 15, Yang further discloses the test gas sample further comprises a liquid (pg. 263-264/1. Introduction, see: fuel mixture, oil leaks, ground water, toxic waste).
Regarding claim 16, Yang further discloses the test gas sample comprises a biological sample (pg. 263-264/1. Introduction, see: odors in breath or tissues).
Regarding claim 17, Yang further discloses the test gas sample is an environmental sample (pg. 263-264/1. Introduction, see: environmental and pollution monitoring).
Regarding claim 18, Yang further discloses the plurality of gas sensors are in a sensor array (Fig. 1).
Regarding claim 26, Yang further discloses the one or more than one of molecules, molecular compounds, and ionic compounds selected to interact non-specifically with the selected gas species analyte are selected to interact by one or both of chemical interaction and electrostatic interaction (Table 1).
Regarding claim 27, Yang further discloses the biological sample is from an organism (pg. 263-264/1. Introduction, see: odors in breath or tissues).

Regarding claim 22, Yang discloses a method of determining the presence of a plurality of selected gas species analytes in a test gas sample, the method comprising:
Exposing a plurality of gas sensors to a test gas sample wherein the plurality of gas sensors are the same type of gas sensor and comprise either (1) a sensor derivatized with a first type of diffusion matrix and a sensor derivatized with a second type of diffusion matrix or (2) a sensor derivatized with the first type of diffusion matrix and a sensor lacking a diffusion matrix, wherein the first type of diffusion matrix and the second type of diffusion matrix each comprise one or more than one of molecules, molecular compounds, and ionic compounds, selected to interact non-specifically with the selected gas species analyte during diffusion of the plurality of selected gas species analytes through the diffusion matrix and to and from the plurality of gas sensors (Fig. 1, see: gas sensor array chip comprising 16 separate sensors, each comprising its own CB polymer composite; Table 1, see: 16 different CB polymer composites used in the sensor array; pg. 261-265/2. Sensor array and measurement of the vapor response, see: measurement of eight different vapors);
Stopping exposure of the plurality of gas sensors to the test gas sample (pg. 261-265/2. Sensor array and measurement of the vapor response, see: flow control unit allows the vapors to flow for 60 s);
Determining a test sample sensor response profile of each of the plurality of gas sensors during diffusion of gas species in the test gas sample to and from each sensor, from a selected time prior to initiating sensor exposure to the test gas sample to a selected time after stopping sensor exposure to the test gas sample (Fig. 2, see: time-responses of 16-channel sensor array);
Comparing the determined test sample sensor response profiles (pg. 265-267/3. Multi-channel profiles; Fig. 3-6);
Comparing each determined test sample sensor response profile with a corresponding control sample sensor response profile, each of the corresponding control sample sensor response profiles being determined with a control gas sample comprising the plurality of selected different gas species analytes and with the same sensor or with a sensor of the same type and having the same derivatization state as the determined test sample sensor response profile with which it is compared (pg. 267-268/4. Pattern matching; Fig. 7); and
Determining the presence of the plurality of selected different gas species analytes in the test gas sample based on at least one of differences and similarities observed between one or more of (i) the compared test sample sensor response profiles and (ii) the compared each test sample response profile and corresponding control sample sensor response profile (pg. 268-270/5. Results and discussion; Table 2-3, Fig. 8-9).
Regarding claim 23, Yang further discloses the corresponding control sample sensor response profiles are stored in a database (Fig. 4, Table 2) and wherein comparing the determined test sample sensor response profiles and comparing each determined test sample sensor response profile with the corresponding control sample sensor response profile comprise using one or more than one of read-out integrated circuits and data analysis deconvolution algorithms (pg. 267-268/4. Pattern matching, see: pattern matching algorithm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (A matched-profile method for simple and robust vapor recognition in electronic nose (E-nose) system), in view of Sunshine et al. (US 2004/0161370 A1).
Regarding claim 14, Yang does not explicitly disclose the biomolecules comprise one or more than one of a nucleic acid, a protein, and a peptide.
Sunshine teaches an analogous sensor array (Fig. 1) comprising a plurality of catalysts configured to detect biomolecule binding efficiencies, nucleic acid hybridizations, and ligand-ligand interactions ([0068]-[0072]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device of Yang to also detect biomolecule interactions, as taught by Sunshine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (A matched-profile method for simple and robust vapor recognition in electronic nose (E-nose) system), in view of Kolesar, Jr. (USP 5,045,285).
Regarding claims 7 and 10, Yang does not explicitly disclose quantifying/determining a concentration of the selected gas species analyte in the test gas sample.
Kolesar teaches an analogous gaseous component identification sensor comprising a polymeric film (Fig. 1, Fig. 3), configured to determine a threshold concentration of a target analyte (Fig. 9, see: chemical identification chemical concentration alarm trigger signal 922).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to determine the concentration of the selected gas species analyte with the E-nose system taught by Yang, as taught by Kolesar, in order to provide for adjustable concentration threshold monitoring, thereby decreasing false alarms.
Regarding claim 19, Yang further discloses use of conductivity-based metal oxide sensors was well known in the art, before the effective filing date of the claimed invention (pg. 263-264/1. Introduction, see: metal oxide gas sensors).
Yang does not explicitly disclose the plurality of gas sensors are conductometric semiconducting metal oxide sensors.
Kolesar teaches an analogous gaseous component identification sensor comprising a MOSFET transistor (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a MOSFET transistor into each of the sensors of the E-nose system taught by Yang, as taught by Kolesar, since such a modification would have provided for control of the operating bias, thereby enhancing sensor tunability and sensitivity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (A matched-profile method for simple and robust vapor recognition in electronic nose (E-nose) system), in view of Kolesar, Jr. (USP 5,045,285), as applied to claim 19 above, in further view of Wan et al. (Silicon nanowire sensor for gas detection fabricated by nanoimprint on SU8/SiO2/PMMA trilayer).
Regarding claim 20, modified Yang does not explicitly disclose the gas sensor comprises a plurality of nanotraces made by nanoimprint lithography.
Wan teaches an analogous nanowire based gas sensor, fabricated using nanoprint techniques (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configured the device of modified Kolesar as nanowire based gas sensor, as taught by Wan, since such a modification would have provided for a significant enhancement in gas sensitivity (Wan: pg. 1242/4. Conclusion).

(2) Response to Argument
Regarding Appellant Arguments “A” (see: pg. 7-20 of the Appeal Brief):
The Appellant is correct in the determination that the Examiner meant to quote the claim language of claim 22 in the body of the rejection of claim 22 (see: pg. 8 of the Appeal Brief), this does not affect the previously presented grounds of rejection.
Regarding the Appellant’s remarks directed towards the Examiner’s response to arguments from pg. 13 of Final Office Action filed 05/26/2021 (see: pg. 16 of Appeal Brief), the cited portion comprises a typographical error, and was intended to recite “The CB polymer composites disclosed by Yang do not function by specific chemical interactions”.  This is supported by the previous statement of “not configured to specifically interact with a particular analyte” and the subsequent list of examples of specific chemical interactions “(e.g. antigen-antibody interactions, molecularly imprinted polymers, covalent bonding)”, all of which are not utilized in the system disclosed by Yang.
The Examiner respectfully disagrees with the Appellant’s assertion that the prior art device and method disclosed by Yang et al. fails to teach or suggest element “(1)”, “(2)”, and “(3)”. (see: pg. 8-9 of the Appeal Brief):
The Examiner respectfully disagrees with the Appellant’s assertion that the previously presented Office Action failed to map the corresponding prior art elements to the instant claims.  For further clarity, the previously cited portions of Yang have been rearranged below to be positioned directly adjacent to their analogous instant claim limitations.  “wherein the plurality of gas sensors are the same type of gas sensor (Fig. 1, see: gas sensor array chip comprising 16 separate sensors, each comprising its own CB polymer composite) and comprise either (1) a sensor derivatized with a first type of diffusion matrix and a sensor derivatized with a second type of diffusion matrix (Table 1, see: 16 different CB polymer composites used in the sensor array) or (2) a sensor derivatized with the first type of diffusion matrix and a sensor lacking a diffusion matrix (OPTIONAL LIMITATION), wherein the first type of diffusion matrix and the second type of diffusion matrix each comprise one or more than one of molecules, molecular compounds, and ionic compounds, selected to interact non-specifically with the selected gas species analyte during diffusion of the plurality of selected gas species analytes through the diffusion matrix and to and from the plurality of gas sensors (pg. 261-265/2. Sensor array and measurement of the vapor response, see: measurement of eight different vapors)”.
The Appellant’s remarks directed towards the optional/alternative sensor configuration of “or (2) a sensor derivatized with the first type of diffusion matrix and a sensor lacking a diffusion matrix” are moot, as they are directed towards an optional limitation and therefore are not required to be within the scope encompassed by the instant claims, and are not critical to the operation of the instant invention.
The Examiner respectfully disagrees with the Appellant’s remarks alleging the CB polymers disclosed by Yang are not analogous to the instantly claimed “diffusion matrix”.  Yang explicitly discloses a gas sensor array comprising 16 separate sensors (Fig. 1), each having one of 16 different CB polymer composites disposed thereon (Table 1).  The 16 separate sensors are analogous to the instantly recited “plurality of gas sensors”, and each of the 16 different CB polymers are analogous to a “type of diffusion matrix”.  Since the CB polymer composite materials have the same composition, material properties, and functions as the instantly recited “diffusion matrix”, it is the position of the Examiner that Yang anticipates the instantly claimed “diffusion matrix”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Assuming arguendo that the scope encompassed by the recitation of “diffusion matrix” limits the invention to the alleged definition provided by the Appellants (see: pg. 14 of Appeal Brief), it is the position of the Examiner that the prior art CB polymer composites would still anticipate the instantly claimed “diffusion matrix”, as defined by the Appellants, since the materials disclosed in Table 1 of Yang include one or more than one of “molecules” (see: all of the CB polymer composites comprise molecules), one or more than one of “molecular compounds” (covalent compound) (see: all of the CB polymer composites comprise molecular compounds), and one or more than one of “biomolecules” (see: all of the cellulose based CB polymer composites comprise biomolecules), wherein all of the CB polymer composites interact non-specifically with a gas molecule (pg. 261-265/2. Sensor array and measurement of the vapor response, see: measurement of eight different vapors).  The Appellant has previously conceded that the CB polymer composites disclosed by Yang are configured to diffuse the gas analytes (see: pg. 17 Appeal Brief), since the Appellant admits the CB polymer composites are configured to provide “differential polymer swelling”, the only way for that to be the case is if the CB polymer composites adsorb the analyte at different rates, that adsorption would require a degree of diffusion through the CB polymer composite materials.  
Regarding the Appellant’s remarks directed towards “derivatizing”, as Yang explicitly discloses (Fig. 1) each of the CB polymer composite materials (analogous to “diffusion matrix”) are disposed on top of their own respective sensing channel comprising an interdigitated electrode, microheater, and micromachined membrane well (analogous to “sensor”), it is the position of the Examiner that each of the “16 separate sensing channels” disclosed by Yang, is “derivatized” with one of the 16 “CB polymer composites”.

Regarding Appellant Arguments “B” (see: pg. 20-21 of the Appeal Brief):
The Examiner respectfully disagrees with the Appellant’s remarks alleging the prior art fails to teach or suggest a sensor profile “determined with a control gas sample comprising a plurality of selected different gas species analytes”.  Yang explicitly teaches using eight different gas species analytes to form multi-channel profiles for pattern matching (Fig 5, Fig. 6). The scope defined by the instantly recited claims do not limit the control gas sensor to a mixture of a plurality of selected different gas species analytes, but would include the creation of multi-channel profiles (analogous to “corresponding control sample sensor response profiles”) by sequentially exposing the sensor array to eight vapor species (analogous to “control gas sample comprising a plurality of selected different gas species analytes”).


Regarding Appellant Arguments “C” (see: pg. 21 of the Appeal Brief):
The Examiner respectfully disagrees with the Appellant’s remarks alleging the prior art fails to teach or suggest “wherein one or both of the first type of diffusion matrix and the second type of diffusion matrix comprise biomolecules selected to interact non-specifically with the selected gas species analyte during diffusion…”.  Yang explicitly discloses a plurality of biomolecule based CB polymer composites (Table 1, see: ethyl cellulose, hydroxypropyl cellulose, cellulose acetate); the Appellant defines “biomolecule” as including “polysaccharides” (see: Specification filed 12/07/2016, para. [0050), which cellulose is a polysaccharide; and the Appellant has previously conceded that the CB polymer composites disclosed by Yang are configured to diffuse the gas analytes (see: pg. 17 Appeal Brief), since the Appellant admits the CB polymer composites are configured to provide “differential polymer swelling”, the only way for that to be the case is if the CB polymer composites adsorb the analyte at different rates, that adsorption would require a degree of diffusion of the gas analytes through the CB polymer composite materials.  Since the CB polymer composite materials have the same composition, material properties, and functions as the instantly recited “diffusion matrix”, it is the position of the Examiner that Yang anticipates the instantly claimed “diffusion matrix”.

Regarding Appellant Arguments “D” (see: pg. 21-25 of the Appeal Brief):
The Examiner respectfully disagrees with the Appellant’s remarks alleging that one having ordinary skill in the art would not have been motivated to modify Yang in view of Sunshine.  Yang explicitly teaches the disclosed E-nose system is used not only to analyze gases, but also identification of oil leaks, testing ground water, identification of toxic waste, and medical diagnosis (Yang: pg. 263/I. Introduction).  Sunshine teaches a plurality of different sensing schemes, including nucleic acid hybridizations, antibiotic interactions, and nonspecific carbon black polymer composites (Sunshine: [0063]-[0072]).  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated by both Yang and Sunshine to provide an E-nose system capable of analyzing all of the target uses as identified by Yang, by incorporating the alternative sensing material schemes disclosed by Sunshine.

Regarding Appellant Arguments “E” (see: pg. 25-30 of the Appeal Brief):
The Examiner respectfully disagrees with the Appellant’s assertion that modifying Yang in view of Kolesar would have rendered the system disclosed by Yang unsatisfactory for its intended purpose.  Configuring the system of Yang to determine the concentration of a selected gas species with the E-nose system would not have destroyed the operability, since both the systems disclosed operate in the same pattern recognition manner, and are arranged in the same polymeric film functionalized electrode configuration (Yang: Fig. 1-7; Kolesar: Fig. 9; C3/L10-27).
The Examiner respectfully disagrees with the Appellant’s characterization of the Examiner’s interpretation of Yang being “not selective”.  The Appellant appears to be confusing the instantly recited “selected to interact non-specifically” limitation with sensor “selectivity”.  Additionally, there is no mention in either the instant claims or the previously presented grounds of rejection of any “selectivity”.  The recitation of non-specific interaction does not require a sensor to lack “selectivity”, and the disclosure that a sensor is selective, does not limit the sensor to a configuration which comprises specific interactions (e.g. antigen-antibody interactions, molecularly imprinted polymers, covalent bonding).  Both Yang and Kolesar teach sensors which can selectively detect analytes, without sensing materials which provide specific interactions with the analyte.
As both prior art methods and devices are directed towards gas sensing by utilizing pattern recognition, and since Kolesar teaches the reduction in false alarms as a benefit in incorporating a step of determining gas concentration and a trigger alarm, one having ordinary skill in the art would have modified the method and device disclosed by Yang, in view of Kolesar in order to use a known technique to improve similar devices (methods, or products) in the same way, see: MPEP 2143.
The Examiner respectfully disagrees with the Appellant’s assertion that the prior art system resulting from the combination of Yang and Kolesar would have not resulted in a “conductometric semiconducting metal oxide sensor”.  The modification of Yang in view of Kolesar would have resulted in a system wherein the interdigitated electrodes of each sensing channel of the sensor array disclosed by Yang (Fig. 1), are coupled to the gate terminal of a MOSFET, in the same manner as disclosed by Kolesar (Fig. 1, see: interdigitated electrodes coupled to the gate electrode of the MOSFET 140).  One having ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide for control of the operating bias, thereby enhancing sensor tunability and sensitivity.  Additionally, the Appellants appear to be attempting to further limit “conductometric semiconducting metal oxide sensor” more narrowly than the broadest reasonable interpretation of the limitation, and the resulting encompassed scope, without the recitation of additional structures and/or functional limitations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is the position of the Examiner that a sensing channel comprising a metal-oxide-semiconductor field-effect transistor (MOSFET) configured to measure changes in electrical conductivity in response to exposure to a gas (which is the resulting system from the combination of Yang and Kolesar), would fall within the broader scope encompassed by the recitation of “conductometric semiconducting metal oxide sensors”, since the MOSFET comprises a semiconductor, metal, and oxide arranged to measure changes in electrical conductivity.

Regarding Appellant Arguments “F” (see: pg. 31 of the Appeal Brief):
The Appellant arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The alleged deficiencies are directed towards previously addressed arguments and rely on allegedly deficient limitations, which have been addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J EOM/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797 

/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.